DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1915216.4, filed on 11/19/2020. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0295867 A1 to Smith (hereinafter “Smith”). 
For claim 1, Smith discloses a glove (10) made of a first material (18), wherein a portion of the first material is absent in a region of at least one digit of the glove to define an aperture and at least a part of 5the aperture is disposed towards a tip of the at least one digit of the glove (holes 22 at tips of digits 14, see fig. 5); and 
a portion of a second material (insert 20) is attached to the first material to cover the aperture (see fig. 6); 
wherein the second material is compatible for use with a touch screen (paras 0003 and 0004).  

For claim 5, Smith discloses a glove according to claim 1, wherein a seam between the first material and the second material is disposed towards an external side of the glove (see figs. 7 and 9). 

For claim 6, Smith discloses a glove according to claim 1, wherein the portion of second material extends over more than one digit (see figs. 1 and 2). 

For claim 7, Smith discloses a glove according to claim 1, wherein the portion of second material has a thickness of 0.02 to o.8mm (para 0040 and Table B). 

For claim 8, Smith discloses  a glove according to claim 1, wherein the first material comprises a chemical and 30biological protective material that is suitable for military use (para 0036-0037 and Table A). 

For claim 14, Smith discloses a glove according to claim 1, wherein the glove comprises a thumb digit and a 15plurality of finger digits (fig. 1 of Smith).  

For claim 15, Smith discloses a glove according to claim 14, wherein the portion of second material is disposed on the thumb digit and one or more finger digits of the plurality of finger digits (fig. 1).  

For claim 16, Smith discloses a glove according to claim 1, wherein when worn by a wearer, the portion of second material is the only material between a wearer's finger and/or thumb received within the at least one digit, and the external environment (figs. 6-9).
For claim 17, Smith discloses a glove according to claim 1, wherein the second material comprises an elastomer 25base comprising a conductive filler (paras 0039-0043 and Table B). 

For claim 18, Smith discloses a glove according to claim 17, wherein the conductive filler is a non-metallic filler (paras 0039-0043 and Table B).

For claim 20, Smith discloses a method of assembling a glove according to claim 1, the method comprising: providing a glove with a portion of the first material absent in a region of the at least one digit of the glove to define the aperture; and 35stitching the portion of second material to attach it to the first material to cover the aperture (paras 0051-0052). 

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0303175 A1 to Lim (hereinafter “Lim”). 
	For claim 1, Lim discloses a glove (100) made of a first material (201), wherein a portion of the first material is absent in a region of at least one digit of the glove to define an aperture and at least a part of 5the aperture is disposed towards a tip of the at least one digit of the glove (at tips of sleeve 111, see figs. 1 and 3B), and 
a portion of a second material (conductive tab 230) is attached to the first material to cover the aperture (fig. 3B); 
wherein the second material is compatible for use with a touch screen (para 0033).  

For claim 13, Lim discloses a glove according to claim 1, wherein the glove comprises a mitten comprising one finger digit and one thumb digit (mitten, para 0032). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. 
For claim 2, Smith does not specifically disclose a glove according to claim 1, wherein the portion of second material extends over more than 50% of a circumference of the at least one digit of the glove. 
However, Smith teaches the insert can be included on both sides of the digit (para 0013 and fig. 3) therefore cover a majority of a circumference of at least one digit. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith to have the claimed parameters for the insert because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

For claim 3, Smith does not specifically disclose a glove according to claim 1, wherein the portion of second material extends 15between 60% and 90% of a circumference of the at least one digit of the glove. However, Smith teaches the insert can be included on both sides of the digit (para 0013 and fig. 3) therefore cover a majority of a circumference of at least one digit. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith to have the claimed parameters for the insert because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2011/0265245 A1 to Asiaghi (hereinafter “Asiaghi”). 
For claim 4, Smith does not specifically disclose a glove according to claim 1, wherein the portion of second material extends over 100% of a circumference of the at least one digit of the glove. However, Smith teaches the insert can be included on both sides of the digit (para 0013 and fig. 3) therefore cover a majority of a circumference of at least one digit. Attention is also directed to Asiaghi teaching an analogous glove for capacitive touchscreens (abstract of Asiaghi). Specifically, Asiaghi teaches a second material with conductive yarns for interacting with a touch screed extends 100% of a circumference of a digit of the glove (see para 0015 and fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insert of Smith would be modified to extend 100% of a circumferences, as taught by Asiaghi, for purposes of providing the wearer a wider surface area to engage with capacitive touch screens, as is known in the art. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2013/0067635 A1 to Lin (hereinafter “Lin”). 
For claim 9, Smith does not specifically disclose a glove according to claim 1, wherein the glove of the first material comprises an inner glove, the glove further comprising an outer glove made of a third material, the outer glove surrounding the inner glove, wherein a portion of the third material is absent in a region of the same at least one digit of the inner glove.  
However, attention is directed to Lin teaching an analogous glove to Smith’s and further teaching similar material property layers (paras 0033 and 0100 of Lin). Lin teaches additional layers and films of different materials may be added to surround an inner glove layer (para 0075 of Lin). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Smith would be further modified to further include an outer glove layer made of a third material surrounding only the inner first material for purposes of imparting enhanced strength characteristics and impeding and substantial migration of surface breaches to the surface of the wearer’s skin, as taught by Lin. 

For claim 10, Smith does not specifically disclose a glove according to claim 1, wherein the glove of the first material comprises an outer glove, the glove further comprising an inner glove made of a third material, wherein the outer glove surrounds the inner glove.  
However, attention is directed to Lin teaching an analogous glove to Smith teaching similar material property layers (paras 0033 and 0100 of Lin). Lin teaches additional layers and films of different materials may be added to surround an inner glove layer (para 0075 of Lin). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Smith would be further modified to further include an inner glove layer made of a third material surrounded only by the inner first material for purposes of imparting enhanced strength characteristics and impeding and substantial migration of surface breaches to the surface of the wearer’s skin, as taught by Lin. 

For claim 11, Smith teaches a glove according to claim 10, wherein a portion of the third material is absent in a region of the same at least one digit of the outer glove (See discussion for claim 1 above wherein the “first” and “second” materials are exclusive and the “third” material of Smith, as currently modified, extends only with the first material). 

For claim 12, Smith teaches a glove according to claim 9, wherein the portion of second material is attached to both the first material (see discussion for claim 1) and the third material (see discussion for claim 9).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2008/0060111 A1 to Baacke (hereinafter “Baacke”). 
For claim 19, Smith  19. A glove according to claim 1, wherein the hardness of the second material is 30between 50 and 80 on the Shore A hardness scale. 
However, attention is directed to Baacke teaching glove sections comprising polyurethane, a material used in the construction for the second material of Smith, are preferred to have a durometer ranging from Shore 10 to Shore 80 A (para 0032 of Baacke). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Smith would be modified wherein the hardness of the second material comprises a durometer ranging from Shore 10 to Shore 80 A for providing a desired flexibility and resistance. The modified Smith teaches the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date, to have the claimed range of hardness because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732